Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 1--17 submitted on 1/18/2022 are pending for examination.  
Claims 4-5, 12, 13-17 are withdrawn. Claims 1-3, 6-11 are for examined before.
A request for continued examination  after allowance under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) submitted filed on 09/16/2021 is considered.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4//19/2022   in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement. 


Subject matters of Claims 13-17 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the 1-3, 6-11 and claims  13-17 is hereby withdrawn and claims  13-17 are hereby rejoined with claims  1-3, 6-11 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

On 03/10/2022 Bill Brazil agreed to amend claims 1, 14, cancel  claims 4-5, 12 and rejoin claims 13-17  to place the application on condition of allowance.
Claims 1-3, 6-11 and 13-17 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Bill Brazil on 03/10/2022.

EXAMINER’S AMENDMENT
Cancel claim 4-5, 12.
Amend claims 1 and 14  as follows:
Claim 1	Lines 8-9, replace- SEQ ID NO: 97, or a subsequence of SEQ ID NOs: 65-80 and 90-97- with- SEQ ID NO: 97-

Claim 14	Line 10, replace- NO: 97, or a subsequence of SEQ ID NOs: 65-80 and 90-97- with- NO:97-

The following is an examiner’s statement of reasons for allowance:
Applicants have made new isolated nucleic acid comprising an engineered hybrid promoter operably linked to a nucleic acid encoding a protein of interest (POD, wherein the hybrid promoter comprises a  nucleotide sequence  having at least 98% identity to any one of SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, SEQ ID NO: 69, SEQ ID NO: 70, SEQ ID NO: 71, SEQ ID NO: 72, SEQ ID NO: 73, SEQ ID NO: 74, SEQ ID NO: 75, SEQ ID NO: 77, SEQ ID NO: 78, SEQ ID NO: 79, SEQ ID NO: 80, SEQ ID NO: 90, SEQ ID NO: 91, SEQ ID NO: 92, SEQ ID NO: 93, SEQ ID NO: 94, SEQ ID NO: 95, SEQ ID NO: 96 and SEQ ID NO: 97 that retains promoter activity.
Prior art does not anticipates or suggests isolated nucleic acid comprising an engineered hybrid promoter operably linked to a nucleic acid encoding a protein of interest (POD, wherein the hybrid promoter comprises a  nucleotide sequence  having at least 98% identity to any one of SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, SEQ ID NO: 69, SEQ ID NO: 70, SEQ ID NO: 71, SEQ ID NO: 72, SEQ ID NO: 73, SEQ ID NO: 74, SEQ ID NO: 75, SEQ ID NO: 77, SEQ ID NO: 78, SEQ ID NO: 79, SEQ ID NO: 80, SEQ ID NO: 90, SEQ ID NO: 91, SEQ ID NO: 92, SEQ ID NO: 93, SEQ ID NO: 94, SEQ ID NO: 95, SEQ ID NO: 96 and SEQ ID NO: 97 that retains promoter activity. 
Therefore isolated nucleic acid comprising an engineered hybrid promoter operably linked to a nucleic acid encoding a protein of interest (POD, wherein the hybrid promoter comprises a  nucleotide sequence  having at least 98% identity to any one of SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, SEQ ID NO: 69, SEQ ID NO: 70, SEQ ID NO: 71, SEQ ID NO: 72, SEQ ID NO: 73, SEQ ID NO: 74, SEQ ID NO: 75, SEQ ID NO: 77, SEQ ID NO: 78, SEQ ID NO: 79, SEQ ID NO: 80, SEQ ID NO: 90, SEQ ID NO: 91, SEQ ID NO: 92, SEQ ID NO: 93, SEQ ID NO: 94, SEQ ID NO: 95, SEQ ID NO: 96 and SEQ ID NO: 97 that retains promoter activity, vector, host cell  expressing said nucleic acid and method of use said nucleic acid and said host cell  are novel and non-obvious. 

Thus claims 1-3, 6-11 and 13-17 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652